Case 1:20-cv-00450-TSE-MSN Document 128 Filed 06/30/21 Page 1 of 22 PageID# 2629




                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division

  THE PRUDENTIAL INSURANCE                                        )
  COMPANY OF AMERICA                                              )
           Plaintiff,                                             )
                                                                  )
                     v.                                           )        Civil Action No. 1:20-cv-450
                                                                  )
  PRU.COM, a domain name                                          )
            Defendant.                                            )

                                          MEMORANDUM OPINION

             At issue in this in rem anti-cybersquatting and trademark infringement action are cross-

  motions for summary judgment by Plaintiff Prudential Insurance Company of America

  (“Prudential”) and Claimant Shenzhen Stone Network Information Ltd. (“SSN”). The subject res

  is the PRU.COM domain name, which SSN purchased and registered in October 2017 from an

  unidentified Texas company not affiliated with either Prudential or SSN. The questions presented

  on summary judgment are:

                     (1) for Count 1, a cybersquatting claim, whether SSN registered the
                     PRU.COM domain name with a bad faith intent to profit such that
                     this website must be transferred from SSN to Prudential pursuant to
                     15 U.S.C. § 1125(d)(1)(C); 1 and

                     (2) for Count 2, a trademark infringement claim, whether SSN made
                     “use” of Prudential’s PRU trademark “in commerce” 2 such that this
                     website must be transferred from SSN to Prudential pursuant to 15
                     U.S.C. § 1125(d)(1)(C).


  1
    Section 1125(d)(1)(C) permits a district court in an anti-cybersquatting or trademark infringement action “to order
  the forfeiture or cancellation of the domain name or transfer of the domain name to the owner of the mark.” 15 U.S.C.
  § 1125(d)(1)(C). The parties’ summary judgment briefing correctly does not request any other additional remedies
  (such as monetary damages), as the sole relief available in an in rem action is transfer of the domain name. See 15
  U.S.C. § 1125(d)(2)(D)(i) (“The remedies in an in rem action under this paragraph shall be limited to a court order for
  the forfeiture or cancellation of the domain name or the transfer of the domain name to the owner of the mark.”); see
  also Harrods Ltd. v. Sixty Internet Domain Names, 302 F.3d 214, 232 (4th Cir. 2002) (same).
  2
      15 U.S.C. § 1114(a).

                                                            1
Case 1:20-cv-00450-TSE-MSN Document 128 Filed 06/30/21 Page 2 of 22 PageID# 2630




           The questions presented on summary judgment have been fully briefed and argued,

  including a telephonic hearing that occurred on April 23, 2021. Accordingly, the questions

  presented on summary judgment are now ripe for disposition.

                                                              I.

           The following summary of (A) the prior proceedings and (B) the undisputed record facts

  are pertinent to the resolution of this matter on summary judgment. 3

                                                 A. Prior Proceedings

           •    Prudential is a U.S. insurance and financial services company that operates worldwide.

           •    SSN is a Chinese internet company that distributes financial and economic information
                to Chinese consumers, with a focus on the foreign exchange industry.

           •    Frank Zhang, a Chinese citizen, is the CEO of SSN. Zhang, on behalf of SSN, is
                responsible for the registration and management of the PRU.COM domain name.

           •    SSN currently owns the PRU.COM domain name. Zhang purchased the PRU.COM
                domain name at the behest of SSN on October 17, 2017 through SEDO.COM, a website
                for purchasing domain names. The PRU.COM domain name had previously been
                owned by an unidentified Texas company. Zhang claims that SSN paid $100,000 for
                the PRU.COM domain name.

           •    GoDaddy, located in Arizona, is the domain name registrar for PRU.COM. Verisign,
                located in Virginia, is the domain name registry for PRU.COM.

           •    On March 25, 2020, Prudential filed an action with the World Intellectual Property
                Organization (“WIPO”) regarding the PRU.COM domain name.

           •    On March 27, 2020 WIPO informed Prudential that the Registrant Name for the
                PRU.COM domain name was Frank Zhang and that the Registration Organization was
                Bailun, another Chinese company owned or controlled by Zhang.

           •    On March 30, 2020 WIPO locked the PRU.COM domain name such that it could not
                be edited or revised pending the outcome of litigation.


  3
    To dispute a fact on summary judgment, the opposing party must “include a specifically captioned section listing all
  material facts as to which it is contended that there exists a genuine issue necessary to be litigated and citing the parts
  of the record relied on to support the facts alleged to be in dispute. In determining a motion for summary judgment,
  the Court may assume that facts . . . are admitted, unless such a fact is controverted in the statement of genuine issues
  filed in opposition to the motion.” Local Rule 56(B), U.S. District Court for the Eastern District of Virginia.

                                                              2
Case 1:20-cv-00450-TSE-MSN Document 128 Filed 06/30/21 Page 3 of 22 PageID# 2631




             •    On April 22, 2020, Prudential filed this action against the PRU.COM domain name and
                  Zhang. The Complaint alleges two claims, namely:

                      o (1) a cybersquatting claim under the Anti-Cybersquatting Consumer Protection
                        Act (“ACPA”), 15 U.S.C. § 1125(d); and

                      o (2) a trademark infringement under the Lanham Act, 15 U.S.C. § 1114.

             •    On May 7, 2020, upon Prudential’s motion, the WIPO proceedings were terminated.

             •    On July 22, 2020, a Memorandum Opinion issued that dismissed Zhang as a defendant,
                  for want of personal jurisdiction, but permitted this action to proceed in rem against the
                  PRU.COM domain name pursuant to 15 U.S.C. § 1125(d)(2). 4

             •    On March 26, 2021, Prudential filed a Motion for Summary Judgment on Counts 1 and
                  2, seeking transfer of the PRU.COM domain name from SSN to Prudential. On March
                  27, 2021, SSN filed a Cross Motion for Summary Judgment on Counts 1 and 2, seeking
                  dismissal of this action in its entirety.

                                             B. Undisputed Record Facts

             •    The parties agree that Prudential owns U.S. trademark registrations for
                  “PRUDENTIAL,” “PRU,” and PRU-related marks. 5

             •    The record establishes that Prudential has trademarked the term “PRU” in other
                  countries or territories, including Argentina, Bolivia, Brazil, Canada, Chile, Colombia,
                  Costa Rica, Cuba, El Salvador, Guatemala, Haiti, Honduras, Japan, Mexico, North
                  Korea, Panama, Paraguay, Peru, South Korea, Taiwan, Uruguay, and Venezuela. 6

             •    The parties agree that although Prudential, through its joint venture partners, markets
                  its products in mainland China, Prudential does not use PRU or PRU-formative marks
                  in mainland China. Instead, another insurance company not affiliated with Prudential
                  uses a PRU mark in mainland China.


  4
      See Prudential Ins. Co. of Am. v. PRU.COM, No. 1:20-cv-450, 2020 WL 4208447, at *7 (E.D. Va. July 22, 2020).
  5
    See, e.g., Trademarks for PRUDENTIAL, Reg. No. 693628 (registered Feb. 23, 1960), PRU-MATIC, Reg. No.
  1481897 (registered Mar. 22, 1988), PRUCHOICE, Reg. No. 2120636 (registered Dec. 9, 1997), PRULIFE
  UNIVERSAL, No. 2528657 (registered Jan. 8, 2002), PRUDENTIAL.COM, Reg. No. 2549502 (registered Mar. 19,
  2002), PRULIFE, Reg. No. 2583811 (registered June 18, 2002), PRUDENTIAL FINANCIAL, Reg. No. 2646315
  (registered Nov. 5, 2002), PRU, Reg. No. 2654445 (registered Nov. 26, 2002), PRUSAFE, Reg. No. 2856647
  (registered June 22, 2004), PRUXPRESS, Reg. No. 3624170 (registered May 19, 2009), PRUNOW, Reg No. 5242815
  (registered July 11, 2017), PRUFAST TRACK, Reg. No. 5376402 (registered Jan 9, 2018), PruUMA, Reg. No.
  5397894 (registered Feb. 6, 2018), PRUDENTIAL ADVISORS ONSITE, Reg. No. 5639808 (registered Dec. 25,
  2018) (trademarks available at Dkt. 83-1).

  6
      See Lazzaro Decl. Ex. B (Dkt. 90-1) (list of Prudential trademark records by country).

                                                              3
Case 1:20-cv-00450-TSE-MSN Document 128 Filed 06/30/21 Page 4 of 22 PageID# 2632




             •   The parties agree that Prudential owns and uses several internet domain names,
                 including prulife.com.tw, pru.com.tw, and the DOT.PRU top level domain name.

             •   The parties agree that, on the N.Y. Stock Exchange, Prudential’s stock ticker is PRU.

             •   The parties agree that SSN owns what appears to be over 100 different domain names,
                 including domain names that include the terms “yelp,” “quora,” and “chrome.” For
                 example, SSN owns forexyelp.com, forexyelp.org, fxyelp.com, forexquora.org,
                 forexquora.com, fxquora.com, forexchrome.com, and forexchrome.org. 7

             •   No party disputes that Yelp and Quora are distinctive marks and that Chrome is the
                 web browser developed and owned by Google. It is appropriate to take judicial notice
                 that Yelp is a popular internet restaurant review service, that Quora is a popular internet
                 question and answer service, and that Chrome is a popular web browser. 8

             •   The parties agree that, since SSN’s acquisition of the PRU.COM domain name, SSN
                 has never uploaded any viewable content or material to this website.

             •   The parties agree that, since SSN’s acquisition of the PRU.COM domain name, an
                 internet user who visits PRU.COM has always seen a GoDaddy Parked Page.

                      o Specifically, an internet user in the United States who visits PRU.COM sees a
                        page similar to the following, which includes (1) pay-per-click hyperlinks that
                        display Prudential’s marks and the marks of other U.S. insurance companies
                        and (2) the phrase “Would you like to buy this domain?”




  7
      See Partridge Decl. Ex. L at 94–106 (Dkt. 90-7) (list of SSN’s domain name).

  8
    Apple App Store Preview, Yelp Food, Delivery & Services, https://apps.apple.com/us/app/yelp-food-delivery-
  services/id284910350 (noting that Yelp is the fourth ranked Food & Drink application in the Apple App Store and
  that over 400,000 people have reviewed the Yelp App) (last accessed June 30, 2021); Apple App Store Preview,
  Quora, https://apps.apple.com/us/app/quora/id456034437 (noting that Quora is the ninth ranked News application in
  the Apple App Store and that over 130,000 people have reviewed the Quora App) (last accessed June 30, 2021); The
  Brower Built by Google, Google Chrome, https://www.google.com/chrome/ (last accessed June 30, 2021).

                                                             4
Case 1:20-cv-00450-TSE-MSN Document 128 Filed 06/30/21 Page 5 of 22 PageID# 2633




  See Giger Decl. Ex. A (Dkt. 84-1).

                      o Similarly, an internet user in China who visits PRU.COM will see a GoDaddy
                        Parked page that resembles the following:




  See Zhang Decl. ¶ 41 (Dkt. 96).

             •    The parties agree that the term “PRU.COM” is identical to Prudential’s PRU mark, if
                  the .COM in PRU.COM is ignored.

             •    The record establishes that SSN expressed an interest in selling the PRU.COM domain
                  name. Specially, the record establishes that, between March 10, 2020 and March 30,
                  2020, in response to an offer from another person to purchase the PRU.COM domain
                  name from SSN, SSN instructed a GoDaddy Representative, by telephone, to respond
                  to the offer as follows:

                      o (1) SSN would only consider an offer in the “six figure” range but also that the
                        website was not for sale;

                      o (2) SSN wanted to know the buyer’s location and line of business; and

                      o (3) SSN would quote a price upon SSN’s analysis of the buyer’s information. 9

             •    The record establishes that Zhang or SSN used misleading or inaccurate contact
                  information for the PRU.COM domain name. Specifically, the record establishes:

                      o (1) that on October 13, 2017, the name for Zhang’s GoDaddy account was “shi
                        wan,” not Frank Zhang;

                      o (2) that on March 23, 2020, the contact information for the PRU.COM domain

  9
      Partridge Decl. Ex. H at 2–5 (Dkt. 90-5).


                                                      5
Case 1:20-cv-00450-TSE-MSN Document 128 Filed 06/30/21 Page 6 of 22 PageID# 2634




                           name on the GoDaddy WhoIs website was “Registration Private”;

                      o (3) on March 27, 2020, WIPO informed Prudential that the Registrant Name for
                        the PRU.COM domain name was Frank Zhang and that the Registration
                        Organization was Bailun, not SSN;

                      o (4) that on March 30, 2020, the name for Zhang’s GoDaddy account changed
                        from “shi wan” to “zhaoyuan”; and

                      o (5) that on April 9, 2020, the name for Zhang’s GoDaddy account changed from
                        “zhaoyuan” to “zhaoyuan zhang.” 10

             •    The parties agree that SSN has no trademark or intellectual property rights in
                  PRU.COM.

             •    The parties agree that SSN’s legal name is not PRU and that SSN is not commonly
                  known as PRU.

             •    The parties agree that SSN did not make noncommercial or fair use of the PRU mark
                  for parody, comment, criticism, comparative advertising, or news reporting.

             •    SSN asserts that SSN plans to develop the PRU.COM domain name into a website or
                  product covering foreign exchange and economic news. The parties, however, agree
                  that SSN has never uploaded any viewable content or material to the PRU.COM
                  website, despite having acquire the website in October 2017.

             •    SSN appears to allege that this website or product was set to launch on March 30,
                  2020, 11 which, interestingly, is the day that WIPO locked the PRU.COM domain name.

  10
       Giger Decl. Exs. at 9–10, 37, 41–42 (Dkt. 19-1); Partridge Decl. Ex. E. at 9 (Dkt. 90-3)
  11
     SSN has submitted into the record what is apparently alleged to be documentary evidence of SSN’s incomplete
  efforts to develop the PRU.COM domain name for launch on March 30, 2020. These documents include (1) a
  purported three-page contract between SSN and a Chinese company, Wuhan Huzhou Network Technology, to develop
  videos for the PRU.COM domain name (Dkt. 94-12), (2) a receipt indicating that SSN purchased Cloud Server service
  for the PRU.COM domain name (Dkt. 94-13), (3) a purported one-page advertisement for the PRU.COM domain
  name (Dkt. 94-20), (4) a purported page mockup of the PRU.COM website that is dated March 30, 2020 (Dkt. 94-11),
  and (5) three pages of thumbnail sketches of financial symbols and cartoon-like characters, which SSN claims
  represent proof of the videos to be uploaded to the PRU.COM domain name (Dkt. 94-10).

  None of these materials negates the fact that SSN registered the PRU.COM domain name with a bad faith intent to
  profit, for SSN never uploaded any of these materials to the PRU.COM domain name. The PRU.COM domain name
  has consistently appeared as a GoDaddy Parked Page since October 2017. Moreover, as Prudential correctly points
  out, these documents are somewhat unreliable, as they are authenticated through the declaration of SSN’s counsel,
  who lacks personal knowledge of the substance of the documents and the date of creation. See Bias v. Moynihan, 508
  F.3d 1212, 1224–25 (9th Cir. 2007) (witness with personal knowledge, not counsel, should typically authenticate
  documents); see also Garcia v. Fannie Mae, 794 F. Supp. 2d 1155, 1162 (D. Org. 2011) (internal citation omitted)
  (“An attorney’s affidavit is treated like all other affidavits pursuant to Rule 56(e) and is not sufficient unless it is based
  on personal knowledge . . .. Under most circumstances, an attorney has no personal knowledge and is not competent
  to testify to the authenticity of documents . . . merely produced by his client.”). Accordingly, nothing about these

                                                                6
Case 1:20-cv-00450-TSE-MSN Document 128 Filed 06/30/21 Page 7 of 22 PageID# 2635




           •   SSN asserts that the Chinese name for this alleged financial news product is 普魯社.

           •   SSN asserts that 普魯社 is Simplified Chinese for Pǔ Lǔ Shè and (1) that the first two
               characters mean “Prussia” in English and (2) that the third character means “news
               agency” or “organization” in English. SSN also asserts that the short form for Pǔ Lǔ
               Shè is “p” “r” “u”. 12

           •   SSN asserts that 普魯社 is an appropriate name for its financial services product.

                                                            II.

           Both parties seek summary judgment on Count 1, a cybersquatting claim under U.S.C.

  § 1125(d). To prevail on a cybersquatting claim, a plaintiff must establish: (1) that the party using

  the domain name “had a bad faith intent to profit from using the [] domain name” and (2) that the

  domain name “is identical or confusingly similar to, or dilutive of [a] distinctive and famous []

  [m]ark.” Newport News Holdings Corp. v. Virtual City Vinson, Inc., 650 F.3d 423, 434 (4th Cir.

  2011). Cybersquatting claims may be decided on summary judgment, where, as here, there are no

  genuine disputes of material fact. See Newport News Holdings Corp., 650 F.3d at 434–35

  (determining the issue of bad faith on summary judgment); see also Lamparello v. Falwell, 420

  F.3d 309, 322 (4th Cir. 2005) (same). And importantly, the sole remedy in an ACPA action

  proceeding in rem is transfer of the domain name to the mark holder. 15 U.S.C. § 1125(d)(2)(D).

           Because there is no dispute that the second part of this two-part test is met—PRU.COM is

  clearly confusingly similar to PRU, a trademarked term—the sole and dispositive issue on

  summary judgment for Count 1 is whether Claimant had a bad faith intent to profit from the



  materials negates the fact that SSN registered the PRU.COM domain name with a bad faith intent to profit.
  12
     In support of these translations, SSN cites solely (1) Zhang’s declaration and (2) an 1843 book by Wei Yaun titled
  Haiguo Tuzhi (Illustrated Treatise on the Maritime Kingdoms), which has not been submitted into the record. SSN’s
  translation, which Prudential sharply disputes but inexplicably does not provide a contrary interpretation, is not a
  certified translation. It is also further suspect because Zhang, SSN’s CEO, has an interest in the outcome of this
  litigation. Thus, it is appropriate to view SSN’s proffered translations with some skepticism. In any event, the parties’
  dispute over this translation is not material to the result reached here on summary judgment.

                                                             7
Case 1:20-cv-00450-TSE-MSN Document 128 Filed 06/30/21 Page 8 of 22 PageID# 2636




  PRU.COM domain name. Analysis of this issue properly begins with Subsection B of the ACPA’s

  cybersquatting provision, stating that a district court “may consider” the following nine factors,

  namely:

                 (1) the trademark or other intellectual property rights of the [alleged
                 cybersquatter], if any, in the domain name;

                 (2) the extent to which the domain name consists of the legal name
                 of the [alleged cybersquatter] or a name that is otherwise commonly
                 used to identify [the alleged cybersquatter];

                 (3) the [alleged cybersquatter’s] prior use, if any, of the domain
                 name in connection with the bona fide offering of any goods or
                 services;

                 (4) the [alleged cybersquatter’s] bona fide noncommercial or fair
                 use of the mark in a site accessible under the domain name;

                 (5) the [alleged cybersquatter’s] intent to divert consumers from the
                 mark owner’s online location to a site accessible under the domain
                 name that could harm the goodwill represented by the mark, either
                 for commercial gain or with the intent to tarnish or disparage the
                 mark, by creating a likelihood of confusion as to the source,
                 sponsorship, affiliation, or endorsement of the site;

                 (6) the [alleged cybersquatter’s] offer to transfer, sell, or otherwise
                 assign the domain name to the mark owner or any third party for
                 financial gain without having used, or having an intent to use, the
                 domain name in the bona fide offering of any goods or services, or
                 the [alleged cybersquatter’s] prior conduct indicating a pattern of
                 such conduct;

                 (7) the [alleged cybersquatter’s] provision of material and
                 misleading false contact information when applying for the
                 registration of the domain name, the [alleged cybersquatter’s]
                 intentional failure to maintain accurate contact information, or the
                 [alleged cybersquatter’s] prior conduct indicating a pattern of such
                 conduct;

                 (8) the [alleged cybersquatter’s] registration or acquisition of
                 multiple domain names which the [alleged cybersquatter] knows are
                 identical or confusingly similar to marks of others that are
                 distinctive at the time of the registration of such domain names, or
                 dilutive of famous marks of others that are famous at the time of

                                                   8
Case 1:20-cv-00450-TSE-MSN Document 128 Filed 06/30/21 Page 9 of 22 PageID# 2637




                 registration of such domain names, without regard to the goods or
                 services of the parties; and

                 (9) the extent to which the mark incorporated in the [alleged
                 cybersquatter’s] domain name registration is or is not distinctive and
                 famous within the meaning of subsection (c)(1) of this section.

  15 U.S.C. § 1125(d)(1)(B)(i).

         Although the ACPA instructs courts to consider these nine factors, the Fourth Circuit has

  emphasized that these nine factors are merely “a guide, not [] a substitute for careful thinking about

  whether the conduct at issue is motivated by a bad faith intent to profit.” Lamparello v. Falwell,

  420 F.3d 309, 320 (4th Cir. 2005). As a result, “there is no simple formula for evaluating and

  weighing these factors” and a district court need not “march through them all” or simply “count

  up which party has more factors.” Id. The central question is simply “whether or not the [alleged

  cybersquatter] registered, trafficked in, or used the domain name with a bad-faith intent to profit

  from the goodwill of the mark of another.” Harrods v. Sixty Internet Domain Names, 302 F.3d

  214, 234 (4th Cir. 2002).

         Here, as the following discussion confirms, all nine factors favor Prudential and

  Prudential’s request that the PRU.COM domain name be transferred from SSN to Prudential

  pursuant to § 1125(d)(1)(C).

         1. Factor I: SSN has no trademark or intellectual property rights in PRU.COM

         The first of the nine factors—whether SSN has any trademark or intellectual property rights

  in PRU.COM at the time of registration—clearly favors Prudential. SSN and Zhang simply did

  not have any such rights at the time of registration, and therefore Factor I favors Prudential. See

  Sporty’s Farm L.L.C. v. Sportman’s Market, Inc., 202 F.3d 489, 498 (2d Cir. 2002) (there, Factor

  I favored the mark holder where the alleged cybersquatter had no property rights in the mark at

  the time of registration). The record is also clear that neither SSN nor Zhang has any legal right

                                                    9
Case 1:20-cv-00450-TSE-MSN Document 128 Filed 06/30/21 Page 10 of 22 PageID# 2638




  in the term PRU. The mere fact that SSN now owns the PRU.COM domain name hardly alters

  the analysis, for “registration of the domain name is not sufficient to establish [a qualifying] right”

  for Factor I. Citigroup, Inc. v. Chen Bao Shui, 611 F. Supp. 2d 507, 511 (E.D. Va. 2009) (there,

  Factor I supported a finding of bad faith intent to profit where the cybersquatter’s sole alleged

  property right was the domain name itself). Indeed, if registration of a domain name itself

  established a qualifying right under Factor I, then Factor I would favor the cybersquatter in every

  single case. Surely, Congress did not intend such a result in passing the ACPA. Accordingly,

  Factor I clearly favors Prudential and thus the transfer of the PRU.COM domain name to

  Prudential.

         2. Factor II: SSN is not known as PRU

         The second of the nine factors—whether SSN’s legal name is PRU or whether SSN is

  commonly known as PRU—also clearly favors Prudential. SSN is not legally registered or

  commonly known as PRU. See Citigroup, 611. F. Supp. 2d at 511 (there, Factor II supported a

  finding of bad faith intent to profit where the alleged cybersquatter was not legally or commonly

  known by the domain name). Accordingly, Factor II clearly favors Prudential and thus the transfer

  of the PRU.COM domain name to Prudential.

         3. Factor III: SSN has not previously used PRU.COM for any bona fide commercial
            offering of goods or services

         The third of the nine factors—whether SSN used the PRU.COM domain name prior to this

  action for any bona fide commercial purpose—clearly favors Prudential. This is so because SSN

  did not develop the PRU.COM domain name beyond a GoDaddy Parked Page, despite having

  ample time to do so. SSN’s pay-per-click advertising on the U.S. version of the PRU.COM domain

  name is hardly a bona fide commercial offering of goods or services, and several district courts

  have reached this sensible conclusion. See Purtetalk Holdings, Inc. v. Puretalk.com, No. 1:19-cv-

                                                    10
Case 1:20-cv-00450-TSE-MSN Document 128 Filed 06/30/21 Page 11 of 22 PageID# 2639




  1532, 2020 WL 6922651, at *4 (E.D. Va. Sep.18, 2020) (pay-per-click advertising is not bona fide

  commercial use); see also Opt Out Serv., LLC Optoutprescreened.com, No. 1:19-cv-6076, 2019

  WL 7340748, at *3 (E.D. Va. Oct. 4, 2019) (same).

           SSN’s claim that SSN intends, or intended, to develop the PRU.COM domain name does

  alter this conclusion. Factor III, by its terms, concerns the alleged cybersquatter’s “prior use, if

  any, of the domain name in connection with a bona fide offering of [] goods or services” 15 U.S.C.

  § 1125(d)(1)(B)(i)(III) (emphasis added). As the Sixth Circuit has explained:

                   It is irrelevant that [the alleged cybersquatter] states that he intends
                   to add bona fide goods or services to the site eventually since []
                   factor [III] asks whether the domain name holder has actually used
                   the site in connection with the offer of goods or services, not whether
                   the domain holder intends to do so.

  DaimlerChrysler v. The Net Inc., 388 F.3d 201, 207 n.3 (6th Cir. 2004).

           Thus, under settled authority, the fact that SSN intends, or intended, to develop the

  PRU.COM domain name is irrelevant under Factor III. As a result, the alleged evidence of SSN’s

  efforts to develop the PRU.COM domain name—much of which is interestingly dated March

  2020, the month Prudential contacted SSN about the PRU.COM domain name—does not alter the

  result reached here under Factor III. Accordingly, Factor III clearly favors Prudential and thus the

  transfer of the PRU.COM domain name to Prudential. 13

           4. Factor IV: SSN has not previously used PRU.COM for any non-commercial or fair
              use purpose

           The fourth of the nine factors—whether SSN used PRU.COM prior to this action for any



  13
     Seeking to interpret Factor III to refer to future intended use, SSN misconstrues Harrods Ltd. v. Sixty Internet
  Domain Names, 302 F.3d 214, 234 (4th Cir. 2002). There, the Fourth Circuit stated that legitimate plans of future use
  are relevant to the bad faith inquiry “where [the] domain name registrant has a longstanding history of using [the]
  trademark.” Harrods, 302 F.3d at 234. Quite clearly, Harrods is factually distinguishable; there, unlike here, the
  alleged cybersquatter was a “decades-old company” that was “commonly known” as the domain name and earned at
  least $300,000 in annual revenue. Id. at 235. Here, SSN is not a decades-old company, is not known as PRU, and has
  submitted no record evidence of any company revenue.

                                                          11
Case 1:20-cv-00450-TSE-MSN Document 128 Filed 06/30/21 Page 12 of 22 PageID# 2640




  non-commercial or fair use purpose—clearly favors Prudential. It is undisputed that Prudential

  has never used PRU.COM for any non-commercial or fair use purpose. Accordingly, Factor IV

  clearly favors Prudential and thus the transfer of the PRU.COM domain name to Prudential.

         5. Factor V: SSN's intent in registering PRU.COM was to divert customers away
         from Prudential

         The fifth of the nine factors—whether SSN’s intent in registering the PRU.COM domain

  name was to divert customers away from Prudential—clearly favors Prudential. Importantly,

  Factor V “is rarely discernable directly, [and] must typically be inferred from the pertinent facts

  and circumstances.” Audi AG v. D’Amato, 469 F.3d 534, 549 (6th Cir. 2006); Carnivale v. Staub

  Design LLC, 547 F. App’x 114, 116 (3rd Cir. 2013) (same). The pertinent circumstantial evidence

  here makes clear that SSN purchased and registered the PRU.COM domain name in order to divert

  customers away from Prudential so that Prudential might then be willing to offer a substantial

  sum—six figures—to halt this diversion.

         The first piece of circumstantial evidence in this respect is the fact that PRU.COM is

  identical to Prudential’s PRU mark. Congress passed the ACPA against the background of a

  “proliferation of cybersquatting—the Internet version of a land grab,” Southern Grouts & Mortars,

  Inc. v. 3M Co., 575 F.3d 1235, 1246 (11th Cir. 2009), and thus the similarity between PRU.COM

  and Prudential’s PRU mark supports a finding of bad faith intent to profit under Factor V.

  Instructive in this regard is the Sixth Circuit’s decision in DaimlerChrysler v. The Net Inc., 388

  F.3d 201 (6th Cir. 2004). There, the Sixth Circuit noted that an intent to divert “can be inferred”

  where the domain name is “phonetically identical to the plaintiff’s [] mark,” for the inescapable

  conclusion from such similarity is that the cybersquatter seeks to trick a consumer intending to

  locate the mark holder on the internet. Id. at 207. Consistent with the Sixth Circuit’s opinion in

  Daimler, SSN’s decision to register PRU.COM, a domain name that is identical to Prudential’s

                                                  12
Case 1:20-cv-00450-TSE-MSN Document 128 Filed 06/30/21 Page 13 of 22 PageID# 2641




  PRU trademark, supports a finding of bad faith intent to profit under Factor V.

           The second piece of circumstantial evidence of SSN’s intent to divert customers away from

  Prudential is SSN’s lack of any meaningful or persuasive explanation for acquiring the PRU.COM

  domain name. The absence of a persuasive alternative explanation is circumstantial evidence that

  supports a finding of a bad faith intent to profit. 14 Here, SSN’s explanation for purchasing and

  registering the PRU.COM domain name is, in a word, implausible. Thus, it may be inferred that

  SSN purchased and registered the PRU.COM domain name to damage Prudential’s brand so that

  Prudential would offer a substantial sum for the PRU.COM domain name to rectify its image.

  SSN’s contention that SSN intends to develop PRU.COM into a financial news website and that

  PRU.COM is an appropriate name for this website because PRU supposedly translates in Chinese

  to Prussian news organization is more amusing than credible. Indeed, this argument serves only

  to underscore the fact that SSN purchased and registered PRU.COM with a bad faith intent to

  profit. After all, Prussia has not been a territory since the early to mid-20th century. Moreover, as

  a financial news company specializing in foreign exchange trading, it strains credulity to believe

  that SSN purchased and registered PRU.COM to cover financial news without considering that

  Prudential’s N.Y. Stock Exchange ticker symbol is PRU.

           SSN’s implausible explanation for the registration of the PRU.COM domain name brings

  to mind Sporty’s Farm L.L.C. v. Sportsman’s Mkt., Inc., 202 F.3d 489 (2d Cir. 2000), where the

  cybersquatter claimed that he registered the domain name sportys.com “based on the existence of

  the dog Spotty.” Id. at 499. There, the Second Circuit, concluded that the record established a bad




  14
      See Domain Name Clearing Co. v. LLC v. F.C.F., Inc., 16 F. App’x 108, 110 (4th Cir. 2001) (emphasizing that the
  alleged cybersquatter “did not offer any evidence of why it selected [the domain] name or what it intended to do with
  . .. [the] domain name”); see also Digby Adler Grp. LLC v. Image Rent a Car, Inc., 79 F. Supp. 3d 1095, 1104 (N.D.
  Cal. 2015) (considering, as part of the bad faith intent to profit analysis, the cybersquatter’s failure to provide an
  “alternative explanation” for its conduct).

                                                           13
Case 1:20-cv-00450-TSE-MSN Document 128 Filed 06/30/21 Page 14 of 22 PageID# 2642




  faith intent to profit and noted that “the explanation given for Sporty’s Farm’s desire to use the

  domain name, based on the existence of the dog Spotty, is more amusing than credible.” Id. Here,

  just as the Second Circuit did in Sporty’s Farm, it is similarly appropriate to conclude that SSN

  purchased and registered the PRU.COM domain name with a bad faith intent to profit.

  Accordingly, SSN’s explanation of its intended use of the PRU.COM domain name further

  supports a finding of a bad faith intent to profit under Factor V.

           The third piece of circumstantial evidence of SSN’s intent to divert customers away from

  Prudential is the fact that the U.S. version of the PRU.COM domain name displays hyperlinks to

  Prudential’s competitor insurance companies, including Fidelity Life Insurance, Assurance

  Insurance, AIA Life Insurance, and Vitality Life Insurance. These hyperlinks to Prudential’s

  competitor insurance companies literally divert customers from Prudential, and therefore support

  the inference that SSN purchased and registered the PRU.COM domain name for that purpose.

  SSN’s counterarguments that it does not control what appears on the GoDaddy Parked Page is

  unavailing. SSN had the ability to prevent these links from appearing on the U.S. version of the

  PRU.COM page, and by choosing not to do so, it may be inferred that SSN intended the links to

  appear. See BMG Rights Mgmt. (US) LLC v. Cox Communs., Inc., 881 F.3d 293, 307 (4th Cir.

  2018) (“[A] person knows that the consequences are certain, or substantially certain, to result from

  his act, and still goes ahead, he is treated by the law as if he had in fact desired to produce the

  result”); GoDaddy Contract at 15–17 (Dkt. 84-5) (explaining that the GoDaddy Parked Page is the

  “default setting” and that the website owner can remove the GoDaddy Parked Page). Accordingly,

  Factor V favors Prudential and thus the transfer of the PRU.COM domain name to Prudential. 15


  15
     Seeking to avoid this conclusion, SSN argues that SSN could not have registered the PRU.COM domain name in
  order to divert customers from Prudential, as there is no direct evidence that SSN knew that “PRU” had been
  trademarked. SSN’s claims of ignorance are not credible; Prudential is a well-known international insurance company
  that has trademarked the term PRU in over 20 different countries or territories, including Taiwan. SSN also admittedly

                                                           14
Case 1:20-cv-00450-TSE-MSN Document 128 Filed 06/30/21 Page 15 of 22 PageID# 2643




           6. Factor VI: SSN’s offers to sell PRU.COM

           The sixth of the nine factors—whether SSN offered to sell the PRU.COM domain name—

  clearly favors Prudential. Importantly, there is no requirement under Factor VI that the

  cybersquatter make a formal offer to sell the domain name. 16 Instead, Factor VI favors the mark

  holder where the record establishes that the alleged cybersquatter uses the domain name in order

  to procure an offer for purchase of the domain name. Application of the sixth factor is well

  illustrated by DSPT Intern., Inc. v. Nahum, 624 F.3d 1213 (9th Cir. 2010). There, the Ninth Circuit

  held:

                    Factor VI may fairly be read to mean that it is bad faith to hold a
                    domain name for ransom, where the holder uses it to get money from
                    the owner of the trademark rather than to sell goods . . . Though
                    there was no direct evidence of an explicit offer to sell the domain
                    to DSPT for a specified amount, the jury could infer the intent to
                    give back the site to DSPT only if DSPT paid Nahum the disputed
                    commissions.
  Id. at 1221.



  formed a plan to submit trademark applications for PRU.COM in 2019. Surely, SSN would have learned of
  Prudential’s PRU mark through this trademark application process. See Zhang Dep. Tr. 127:6–128:9 (Dkt. 90-7).
  SSN’s purported ignorance of American businesses and/or marks is also not credible, for SSN purports to specialize
  in foreign exchange trading and has registered the majority of its domain names in English, including forexyelp.com,
  forexquora.com, forexquora.org, and forexchrome.com, named after popular American companies. Moreover, SSN
  completely ignores the concept of constructive notice under § 1072, which states that “registration of a mark on the
  principal register . . . shall be constructive notice of the registrant’s claim of ownership.” 15 U.S.C. § 1072; see also
  Stone Lion Capital Partners, L.P. v. Lion Capital LLP, 746 F.3d 1317, 1324 (Fed. Cir. 2014); Domain Name Clearing
  Co., LLC v. F.C.F. Inc., 16 F. App’x 108, 111 (4th Cir. 2001) (cybersquatter had a bad faith intent to profit even where
  the cybersquatter allegedly was not aware of the mark at the time of registration); Br. of Appellant, 2001 WL
  36265826, at *6 (“At the time it registered the domain, DNNC was unaware of both F.C.F. and its Clarins trademark
  registration.”). In this respect, SSN’s choice to register a number of different domain names with Verisign and
  GoDaddy, American companies, is in effect a decision “to play Internet ball in the American cyberspace” and therefore
  subjects him to this constructive notice requirement. Am. Online, Inc. v. AOL.org, 259 F. Supp. 2d 449, 457 (E.D. Va.
  2003). SSN’s contract with GoDaddy for the PRU.COM domain even reminded SSN that SSN should confirm that
  registration of the PRU.COM domain name did not interfere with another’s intellectual property rights. See GoDaddy
  Contract at 14 (“You represent and warrant to the best of your knowledge that, neither the registration of the domain
  nor the matter it is directly or indirectly used, infringes the legal rights of any third party.”). Accordingly, nothing
  about SSN’s purported and implausible ignorance of the PRU mark alters the result reached here on summary
  judgment.
  16
     This is so perhaps because, as the Fifth Circuit has noted, experience has taught “[m]any cybersquatters are now
  careful to no longer offer the domain name for sale in any matter that could implicate liability.” E. & J. Gallo Winery
  v. Spider Webs Ltd., 286 F.3d 270, 276 (5th Cir. 2002).

                                                            15
Case 1:20-cv-00450-TSE-MSN Document 128 Filed 06/30/21 Page 16 of 22 PageID# 2644




  Other courts have similarly construed Factor VI to favor the mark holder where the record

  establishes that the alleged cybersquatter uses the domain name in order to procure an offer for

  purchase of the domain name. See People for Ethical Treatment of Animals v. Doughney, 113 F.

  Supp. 2d 915, 920 (E.D. Va. 2000) (Factor VI favored mark holder where the cybersquatter

  expressed an interest in what the mark holder would “offer him”), aff’d, 263 F.3d 359, 369; Zinner

  v. Olenych, 108 F. Supp. 3d 369, 389 (E.D. Va. June 4, 2015) (“The Court rejects Defendants’

  argument that Mr. Fernandez’s statement that his client was ‘interested in selling [the

  edzinner.com] domain name’ cannot be construed as an ‘offer to sell’ the domain name.”).

             Here, the record establishes that SSN used the PRU.COM domain in order to secure an

  offer to purchase this domain name for a substantial sum—“six figure[s].” Partridge Decl. Ex. H.

  at 5. This is clear from (1) the screenshot of the U.S. version of the PRU.COM domain name,

  stating “Would you like to buy this domain name?” 17 and (2) the March 2020 emails memorizing

  Zhang’s exchange with the GoDaddy representative. These emails make clear that SSN was

  looking to sell the PRU.COM domain name for a “six figure” sum. Partridge Decl. Ex. H. at 5.

  Thus, the record establishes that SSN used the domain name to procure a six figure sum.

  Accordingly, Factor VI also favors Prudential and thus the transfer of the PRU.COM domain name

  to Prudential.

             7. Factor VII: SSN’s use of false or misleading contact information when registering or
             maintaining PRU.COM

             The seventh of the nine factors—whether SSN used false or misleading contact information

  when registering or maintaining the PRU.COM domain name—clearly favors Prudential. To

  begin with, the WIPO records establish that SSN listed Bailun as the Registrant Organization for

  the PRU.COM domain name, not SSN, the company for whom Zhang purchased this domain


  17
       Giger Decl. Ex. A.

                                                    16
Case 1:20-cv-00450-TSE-MSN Document 128 Filed 06/30/21 Page 17 of 22 PageID# 2645




  name.     Next, SSN did not make public its internal GoDaddy contact information, displaying

  instead the name “Registration Private.” Additionally, upon Prudential’s inquiry on March 27,

  2020, SSN changed the contact information for its GoDaddy account associated with PRU.COM,

  specifically on March 30, 2020 and again on April 9, 2020. This initial concealment and later

  changing of the GoDaddy contact information is relevant to the bad faith inquiry. 18 Moreover,

  this initial concealment and later changing of the GoDaddy contact information suggests an intent

  to conceal the true identity of the cybersquatter. Accordingly, Factor VII clearly favors Prudential

  and thus the transfer of the PRU.COM domain name to Prudential.

          8. Factor VIII: SSN’s registration of other domain names

          The eighth of the nine factors—whether SSN has registered other domain names—clearly

  favors Prudential. This is so because SSN has registered over 100 domain names, including

  domain names that include the terms “yelp,” “quora,” and “chrome.” It is widely known that Yelp

  is a popular restaurant review service, that Quora is a popular internet question-and-answer service,

  and that Chrome is the popular web browser built by Google. SSN’s decision to register these and

  a hundred other domain names clearly evinces a desire to traffic in domain names. See Harrods,

  302 F.3d at 239 n.13 (emphasizing that Factor VII favors the mark owner where the cybersquatter

  is “in the business of cybersquatting, that is, [they have] registered hundreds of [unrelated] domain

  names, such as names incorporating marks like Bloomingdale’s or Saks Fifth Avenue”).

  Additionally, the fact that SSN trafficked in these well-known marks belies SSN’s claims of

  ignorance regarding American business marks and Prudential’s PRU mark. To the contrary, the

  fact that SSN registered domain names of popular American products demonstrates a familiarity


  18
     See Cazorla v. Hughes, No. 14-cv-2112, 2014 WL 12235425, at *12 (C.D. Cal. Apr. 7, 2014) (“[D]efendants
  provided misleading false contact information when they transferred ThePaintedNail.com from the prior registrar
  to GoDaddy; they gave GoDaddy their own contact information instead of plaintiffs’ and registered the domain name
  under their own GoDaddy account rather than The Painted Nail’s.”).

                                                         17
Case 1:20-cv-00450-TSE-MSN Document 128 Filed 06/30/21 Page 18 of 22 PageID# 2646




  with American business and terms known to American consumers. Accordingly, Factor VIII

  clearly favors Prudential and thus the transfer of the PRU.COM domain name to Prudential.

         9. Factor IX: Prudential’s PRU and PRU-formative marks are distinctive and famous

         The ninth factor—the extent to which Prudential’s PRU and PRU-formative marks are

  distinctive and famous—clearly favors Prudential. To begin with, registration of a distinctive mark

  may itself satisfy Factor IX. See Eurotech, Inc. v. Cosmos European Travels Aktiengesellschaft,

  213 F. Supp. 2d 612, 626 (E.D. Va. 2002) (Factor IX “clearly satisfy[ied]” where the mark is

  “registered, incontestable, and distinctive.”). And here, Prudential has long held a trademark in

  the term “PRU,” both domestically and abroad. This mark is both distinctive and famous, even

  though it is only three letters in total and may perhaps be a descriptive, rather than a suggestive

  mark. See Virtual Works, Inc. v. Network Solutions, Inc., 106 F. Supp. 2d 845, 847 (E.D. Va.

  2000) (Factor IX satisfied where the mark interfered with was Volkswagen’s “VW” symbol), aff’d

  238 F.3d 264, 269. Although Prudential does not use its PRU mark in mainland China, the mark

  is used there by another company, and Prudential has trademarked the term “PRU” in other Asian-

  Pacific countries or territories, including Japan, Taiwan, and South Korea. Accordingly, Factor

  IX clearly favors Prudential and thus the transfer of the PRU.COM domain name to Prudential.

         In sum, each of the ACPA’s nine factors points persuasively to the conclusion that SSN

  purchased and registered the PRU.COM domain name in bad faith intent to profit. This conclusion

  is further confirmed by common sense. Simply put, SSN, a serial cybersquatter, has no legitimate

  reason to register or hold a domain name that is identical to a trademarked term registered by a

  well-known company. Accordingly, the PRU.COM domain name must be transferred from SSN

  to Prudential pursuant to § 1125(d)(1)(C).

         Seeking to avoid this conclusion, SSN argues that the ACPA’s safe harbor,



                                                  18
Case 1:20-cv-00450-TSE-MSN Document 128 Filed 06/30/21 Page 19 of 22 PageID# 2647




  § 1125(d)(1)(B)(ii) saves SSN. It does not. The Fourth Circuit has made clear that “[a] defendant

  who acts even partially in bad faith in registering domain name is not, as a matter of law, entitled

  to benefit from the Act’s safe harbor provision.” Virtual Works, Inc. v. Volkswagen of Am., Inc.,

  238 F.3d 264, 270 (4th Cir. 2001). Thus, for the reasons set forth supra, the ACPA’s safe harbor

  does not rescue SSN here. No company specializing in foreign exchange trading could reasonably

  believe that a website (i) identical to a stock ticker and (ii) identical to a term trademarked in over

  20 countries was lawful. As the undisputed facts show, SSN “has no trademark or intellectual

  property rights in pru.com.” SSN Opp’n at 9 (Dkt. 110). Nor does the record show that SSN

  obtained any valid property right in the PRU mark in any country prior to the WIPO action. The

  PRU.COM domain name was also accessible in the United States. Accordingly, the ACPA’s safe

  harbor does not apply and the PRU.COM domain name must be transferred to Prudential.

         Next, SSN contends that there can be no ACPA cybersquatting liability here because,

  according to SSN, cybersquatting cannot occur where the domain name has previously been

  registered. Specifically, SSN contends that, because an unaffiliated Texas company initially

  registered the PRU.COM domain name, SSN’s re-registration of the PRU.COM domain name in

  2017 is not a qualifying “registration” within the meaning of the ACPA. In support of this claim,

  SSN cites GoPets Ltd. v. Hise, 657 F.3d 1024 (9th Cir. 2011), a Ninth Circuit case holding that a

  re-registration of an existing domain name is not a “registration” under the ACPA.

         The GoPets decision is not helpful to SSN. There, an individual (Hise) registered a specific

  website in his own name and then re-registered the website in the name of a company owned by

  him and his brother. See id. at 1027–28. On these facts, the Ninth Circuit sensibly concluded that

  Hise was not a cybersquatter, given the minor, nominal change in ownership. Hise effectively

  controlled the subject website both before and after the change in the registration, and that clearly



                                                    19
Case 1:20-cv-00450-TSE-MSN Document 128 Filed 06/30/21 Page 20 of 22 PageID# 2648




  was what mattered. See id. at 1030–31. The Ninth Circuit’s decision is inapposite and does not

  apply to this case, where, contrary to GoPets, the initial registrant (an unidentified Texas

  Company) sold the domain name to SSN, an unrelated party. Thus, GoPets is factually inapposite.

          Moreover, in direct contrast to GoPets, numerous courts have held that a “re-registration”

  is a “registration” within the meaning of the ACPA. As these cases illustrate, the Ninth Circuit’s

  decision in GoPets is contrary to the plain text and statutory purpose of the ACPA, as there is no

  basis to “read additional words into the statue such as initial or creation.” Jysk, 810 F.3d at 777

  (“We accordingly will not read additional words into the statute such as initial or creation. The

  plain meaning of register includes a re-registration.”). 19 The underlying rationale for the Ninth

  Circuit’s decision—a public policy concern that innocent persons would be subject to ACPA

  liability for minor, periodic re-registrations of domain names—is best addressed through the bad

  faith intent to profit inquiry. Clearly, a person who simply re-registers a domain name due to a

  periodic re-registration requirement does not act with a bad faith intent to profit in doing so. Such

  a situation is quite different from the facts of this case, where an unrelated third party purchased

  the domain name. Accordingly, nothing about GoPets alters the result reached here that the

  PRU.COM domain name must be transferred from SSN to Prudential pursuant to § 1125(d)(1)(C)

                                                        III.

          Both parties have also sought summary judgment on Count 2, a trademark infringement

  claim under § 1114. To prevail on a claim for trademark infringement, the mark holder must

  establish (1) “that it possesses a mark”; (2) “that the defendant used the mark”; (3) “that the

  defendant’s use of the mark occurred ‘in commerce’”; (4) “that the defendant used the mark ‘in

  connection with the sale, offering for sale, distribution, or advertising’ of goods or services” and


  19
    See also Schmidheiny v. Weber, 319 F. 3d 581, 583 (3d Cir. 2003) (same); Xereas v. Heiss, 933 F. Supp. 2d 1, 16
  (D.D.C. 2013) (same).

                                                         20
Case 1:20-cv-00450-TSE-MSN Document 128 Filed 06/30/21 Page 21 of 22 PageID# 2649




  (5) “that the defendant used the mark in a manner likely to confuse consumers.” People for Ethical

  Treatment of Animals v. Doughney, 263 F.3d 359, 364 (4th Cir. 2001); 18 U.S.C. § 1114(1). The

  parties here disagree on elements 2 and 3. Specifically, the parties disagree whether SSN’s

  registration and use of the PRU.COM domain name constitutes “use in commerce,” given that the

  PRU.COM domain name has never displayed anything other than a GoDaddy Parked Page with

  pay-per-click advertising. 18 U.S.C. § 1114(1).

           It is not necessary to determine whether SSN’s registration and use of the PRU.COM

  domain name constitutes “use in commerce.” 18 U.S.C. § 1114(1). This is so because, in this in

  rem action, Count 2 may properly seek only transfer of the PRU.COM domain name, relief that

  will be awarded under Count 1. As the statute makes clear, the sole remedy in an in rem action

  under § 1125(d)(2) is transfer of the domain name. See 15 U.S.C. § 1125(d)(2)(D) (“The remedies

  in an in rem action under this paragraph shall be limited to a court order for the forfeiture or

  cancellation of the domain name or the transfer of the domain name to the owner of the mark.”). 20


  20
    See also Harrods Ltd. v. Sixty Internet Domain Names, 302 F.3d 214, 232 (4th Cir. 2002) (“Transfer or cancellation
  of the defendant domain names is the only remedy available under § 1125(d)(2)’s in rem provision, so Harrods UK
  could gain no additional relief if the court considered and ruled on its infringement and dilution claim.”); beIn Media
  Grp. LLC v. bein.ae, No. 3:18-cv-1042, 2019 WL 1129153, at *6–7 (S.D. Cal. Mar. 11, 2019); 3M Co. v.
  Thailand3M.net, No. 1:11-cv-627, 2013 WL 2156322, at *11 n.6, *15 (E.D. Va. Apr. 23, 2013) (same).

            To be sure, the ACPA also states, somewhat confusingly, that “any remedy available [in an in rem] action,
  shall be in addition to any other civil action or remedy otherwise applicable.” 15 U.S.C. § 1125(d)(3). This provision,
  properly read, does not permit monetary remedies in an in rem action. If that were the case, then the highly specific
  restriction-of-remedies provision in Section 1125(d)(2) would be rendered meaningless. Further, it is unclear how
  monetary remedies might be assessed or awarded in an in rem action, as the defendant in an in rem action is a piece
  of property, not a person. See, e.g. United Air Lines, Inc. v. Unitedair.com, No. 1:12-cv-143, 2021 WL 2838629, at
  *7 (E.D. Va. June 11, 2012). The better reading of this provision is that § 1125(d)(3) does not preclude (1) a separate
  civil action seeking alternative relief or (2) a regulatory action, such as the WIPO proceedings here.

           In any event, monetary damages are inappropriate here (1) because this is not an exceptional cybersquatting
  case, (2) because no party has sought monetary damages on summary judgment or submitted evidence of diverted
  sales from Prudential, (3) because transfer of the PRU.COM domain name is a sufficient remedy in light of SSN’s
  bad faith intent to profit, (4) because SSN’s loss of the PRU.COM domain name and the $100,000 SSN purportedly
  spent on the PRU.COM domain name adequately serves the public’s interest, and (5) because Prudential took several
  years to enforce its rights in the PRU.COM domain name, thereby weaking Prudential’s claim to monetary damages.
  See Synergistic Intern., LLC v. Korman, 470 F.3d 162, 175 (4th Cir. 2006) (discussing factors to consider when
  awarding monetary damages under the Lanham Act).

                                                           21
Case 1:20-cv-00450-TSE-MSN Document 128 Filed 06/30/21 Page 22 of 22 PageID# 2650




    Thus, because there is no additional relief to award for Count 2, as otl1er courts have comctly held.

    there is no need to resolve Count 2.21 Accordingly,. summary judgment is not reached here on

    Count 2, 31ld Co'Wlt 2 is appropriately dismissed without prejudice as moot.

                                                          VI.

            For the reasons stated above, swnmary judgment must be granted to Prudential on Count

    t a cybersquatting claim under the AC'PA. "fhe appropriate rem�dy for Count 1 is transfer of the
    PRU COM domain name from SSN to Prudential Count 2 is appropriately dismissed without

    prejudice as moot because Count 2 seeks the very same relief that will be awarded for Count 1.

            An appropriate Order will issue separately.

    A 1exandria, Virginia
    June 30, 202 t


                                                                          T. S. Ellis, III
                                                                          Unit.ed States Dis




   21
     See. e.g.• Morri.i: v. Pompeu, -· F. Supp. ld --, 2020 WL 687S208, at •9 (D. Nev. 2020) (dismissing as moot claim
   seeking relief duplicnti'Vc of previously decided claim); Everlo..;1 World's Boxing Headquarters Corp. v. Triden,
   Brond.t Inc., No. 19-cv-503, 2020 WL 917058, at •7 (S.D.N.Y. Feb. 26, 2020) (same); SECv. Zenargy lnterna,;unul.
   Inc.• 430 F. Supp. 3d 384,391 �.D. 111. 2019) (same).
                                                          22
